SWEENEY, Chief Judge.
This is an action under Section 205 (g) of the Social Security Act, as amended, 42 U.S.C.A. § 405(g) to review a final decision of the Secretary of Health, Education, and Welfare holding that the plaintiff is not entitled to disability insurance benefits under 42 U.S.C.A. § 423, or a period of disability under 42 U.S. C.A. § 416 (i). The defendant has moved for summary judgment on the ground that there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law. I have before me the record of the proceedings before the Referee which is attached to the complaint.
The facts developed at the hearing before the Referee disclosed that after an automobile accident which happened on October 5, 1955, the plaintiff has felt that she has been unable to resume her occupation or do any other substantial work. In the accident referred to she sustained a fractured right leg, a crushed knee, fracture of the nose, and some injuries to other parts of her body, including left leg. After her recovery from these injuries she never sought re-employment, and contends that because of pains in her legs, head, and back, she is unable to work. The physician’s reports indicate that she has a well-developed type of neurosis accompanied by a modified anxiety state which is a sequel to her physical injuries. The doctor suggests that through psychiatric treatment she could be very well rehabilitated. Her counsel argues that her neurotic condition, which is a direct result of her injuries, is such that in fact she is unable to work.
*55The only issue before the Court in these cases is whether the decision of the Referee is supported by substantial evidence. While I might possibly have reached a result different from that reached by the Referee, I cannot find as a matter of law that his decision is not amply supported by the evidence.
The motion for summary judgment is therefore allowed.